Table of Contents
1.0	REISSUE APPLICATIONS	3
1.1	Priority	3
1.2	Status of Claims	4
2.0	RESPONSE TO ARGUMENTS	4
2.1	Defective Reissue Declaration	4
2.2	 Claim Interpretation Under 35 U.S.C. §112(6th ¶)	5
2.3	 Claim Rejection  Under 35 U.S.C. § 112	6
2.4	 Claim Rejection  Under 35 U.S.C. § 35 U.S.C. 103	6
3.0	CLAIM INTERPRETATION	8
4.0	ORIGINAL PATENT REQUIREMENT	11
5.0	CLAIM REJECTION 35 U.S.C 112 2nd Paragraph	12
6.0	CLAIM REJECTION 35 U.S.C 103	13
6.1	Zhu ‘573, Mao (cl. 44-56)	13
7.0	OBVIOUS DOUBLE PATENTING (ODP)	27
7.1	ODP RE47713E (cl. 44-56)	28
7.2	ODP RE47714E (cl. 44-56)	30
8.0	ALLOWABLE SUBJECT MATTER	32
9.0	CONCLUSION	33


DETAILED ACTION
1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 16/548,897 filed 8/23/2019 of US Patent Number US 9,071,152 (hereinafter the '152 patent) issued to Morong et al. on June, 30, 2015 and responsive to Applicant’s amendment/Remarks filed 1/26/2022 after the non-final rejection mailed 10/27/2021.
Applicant has amended previously presented new independent claims 18, 25, 33, 41, 50. Previously presented new independent claims 25, 33, 41, and 50 have been renumbered as claims 22, 30, 35, 44, and 50 in the current amendment. Previously presented dependent claims 27, 29, and 30, have been amended and are renumbered as claims 24, 26 and 27 respectively in the current amendment. Previously presented dependent claims 51 and 55 have been amended and are renumbered as claims 45 and 51 respectively in the current amendment.
 Claims 19, 23, 31, 36, 48, and 54 are new claims added in the current amendment. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

1.1	Priority

	The ‘152 patent claims benefit of provisional application # 61/667473 having a filing date 7/3/2012 and provisional application # 61/727795 having a filing date 11/19/2012.
1.2	Status of Claims

Original patent claims 1-17 are cancelled by Applicant.
New claims 18-43 are allowed.
New claims 44-56 are rejected.

Note: Labelling of Claims
Amendment to claims filed on 1/26/2022 is objected to for improper markings that do not comply with 37 C.F.R. 1.173 (b)(2). Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. See Example in MPEP 1453. V. D. Amendment of New Claims. Second Amendment Example: Claim 19 (New,  amended). 
Applicant is advised to correct the parenthetical expression of new claims that have been amended according to the Example given above.

2.0	RESPONSE TO ARGUMENTS

2.1	Defective Reissue Declaration

Previously submitted claims 18-58 were rejected under 35 U.S.C. 251 for defective error statement for the following reasons:
Failing to identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
No new error-- because the error relied upon is already corrected in claim 18 of the reissue patents # RE47713E and RE47714E respectively.
The prior Declarations filed on 8/23/2019 are also defective for the same reason as above. Additionally, Declarations are further defective for submitting separate Declarations signed by each inventor instead of submitting one reissue Declaration and attaching supplemental sheet(s) (PTO/AIA /10) signed by each inventor.

In response to a) and b), the Applicant submits herewith a second substitute reissue declaration that explains that an error in the original '152 patent was that the '152 patent claimed less than the patentees and the application were entitled to claim.
In response to c), the Applicant submitted second substitute reissue declaration as one reissue declaration with supplemental sheet(s) PTO/AIA /10 attached and signed by each inventor.
In view of the above, the Reissue Declaration filed on 1/26/2022 is no longer defective and accepted by the Examiner.

2.2		Claim Interpretation Under 35 U.S.C. §112(6th ¶)

	In response to Applicant’s argument regarding interpretation of the term “primary-side switch” it is agreed that the switch is a term of art, and denotes sufficient structure and will not
be interpreted to invoke 112(f).
	The Examiner does not agree with Applicant’s arguments regarding the terms, “circuitry”, and “demand pulse generator”, and the interpretation of these terms under  35 USC §112 (6th  ¶) is maintained. Specifically, Applicant argued regarding interpretation of the term “Demand pulse generator” that each of the Figs 1-4 shows an example of the “demand pulse generator (Remarks, page 19) and not just Fig. 3 and 4 considered by the Examiner. If Applicant desires to claim a specific embodiment then Applicant is advised to  amend the claim accordingly. Similarly, if Applicant desires to claim a specific “circuitry” for controlling a flyback converter then Applicant is advised to amend the claim accordingly.

2.3		Claim Rejection  Under 35 U.S.C. § 112

	Regarding  the rejection of claims 18-58 under 35 U.S.C. 112 1st and 2nd paragraph for failing to comply with the written description requirement for the claimed “primary-side switch configured to selectively transfer the input power at the input port via the power transformer to the output power at the output port” the Examiner has withdrawn invocation of 112 6th for this limitation as a switch is a term of art. Furthermore, Applicant has provided the support in the specification for the primary side switch structure for performing the recited function (Remarks, page 17 and 19).
	Therefore the Examiner withdraws the above rejection under 35 U.S.C. 112 1st and 2nd paragraph

2.4		Claim Rejection  Under 35 U.S.C. § 35 U.S.C. 103

Regarding  the rejection of Claim(s) 18, 20-25, 27-33, 35-41, and 43-49, under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Szepesi et al. (US 5,498,995), Applicant has amended previously presented new independent claims 18, 25, 33, 41, 50 which are numbered 18, 22, 30, 35, 44, and 50, in the current amendment, the Examiner will address Applicant’s argument  as relevant to the current claims 18, 22, 30, 35, 44, and 50.
Applicant’s main argument is that Zhu '573's primary-side controller 301/401 is always responsible for controlling the turning on and the turning off of the primary side switch 308/408 in order to regulate the output port Vout. The only thing that Zhu '573's secondary side controller 316/416 does is generate signals when the output voltage drops below a reference voltage. (Remarks, page 23). More specifically, Applicant submits that claims 18, 22, 30, and 35, are allowable because the cited references fails to disclose:
• The second circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port and (ii) generates corresponding demand pulses;
• The converter secondary side is configured to transmit the demand pulses to the converter primary side;
• The first circuitry is configured to turn on the primary-side switch in response to the demand pulses conveyed from the converter secondary side to the converter primary side, wherein the first circuitry, and not the second circuitry, originates the determination of when to turn off the primary-side switch;
• Frequency with which the primary-side switch is turned on is the frequency of the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current; and
• The first circuitry is configured to determine when to turn off the switch independent of the duration of the demand pulses.
The Examiner agrees with Applicant’s argument that the frequency with which Zhu '573's primary-side switch is turned on is not the frequency of Zhu '573's one or more secondary-side pulses. (Remarks, page 30).
Regarding the combination with Szepesi, the Examiner agrees with Applicant’s argument that Szepesi does not teach the determination of when to turn off the primary-side switch being originated on the primary side and not the secondary side. Nor does Szepesi teach primary-side circuitry configured to determine when to turn off the switch independent of the duration of the PWM pulses. (Remarks, page 30).
In view of Applicant amendment of claims 18, 22, 30, and 35 and the arguments presented above the Examiner finds independent claims  18, 22, 30, and 35 allowable over the cited prior art.
Regarding current independent claims 44 and 50, Applicant argued that the cited references fails to disclose powering any output-side circuitry using energy conveyed from the primary side to charge an output-side capacitor during forward power converter pulses. (Remarks page, 36 and 37). This argument is moot in view of the new ground of rejection over new art teaching this limitation. 
3.0	CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.
A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Accordingly, Examiner concludes that Applicant has not acted as its own lexicographer.

B.	Claim Interpretation under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 18-56 contains functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th ¶).  This is the Examiner’s Primary Position herein.  Each such limitation will be discussed in turn as follows:

“circuitry” (claim 18)
Claim 18 recites, “circuitry” for controlling a flyback converter and configured to regulate the output port by driving the feedback signal to match the reference signal. It does not use means, but it provides no structure, therefore “circuitry”  can be deemed a generic placeholder that substitutes for means and is modified by functional language, “for controlling a flyback converter”. There is no further structure of the term “circuitry” recited in claim 18 other than a “first circuitry”, and “second circuitry”. The three-prong test is met and 112(f) is invoked. In light of the finding that “circuitry” invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for “circuitry” is shown in Fig. 3-- a schematic diagram of a power converter comprising primary side control circuitry (216c, 214c, 213c, 215c) (“first circuitry”) and secondary-side side control circuitry (502c, 503c, 506c, 401c, 505c) (“second circuitry”) described in col. 5, line 46 to col. 6, line 36.
Therefore the Corresponding structure of “circuitry” is the primary side control circuitry (“first circuitry”) comprising pulse generator 216c, logic circuitry OR gate 214c, pulse oscillator 213c, and demand pulse detector 215c and the secondary-side control circuitry (“second circuitry”) comprising comparison circuitry 401c, demand, AND gate 506c, oscillator 505c, and pulse generator 503c, and switch 502c driven by demand pulse generator 503c.
“demand pulse generator” (claim 30)
Claim 30 recites, “the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal.” It does not use means, but it provides no structure, therefore “demand pulse generator”  can be deemed a generic placeholder that substitutes for means and is modified by functional language, “to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal.” There is no further structure of the term “demand pulse generator” recited in claim  30. The three-prong test is met and 112(f) is invoked. In light of the finding that “demand pulse generator” invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for “demand pulse generator” is the box 503c in Fig. 3 comprising Oscillator 505d, flip-flop 412d, and NAND Gate 509d as shown in the embodiment of Fig. 4 for performing the entire function. 
4.0	ORIGINAL PATENT REQUIREMENT

MPEP 1412.01: The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the disclosure that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the ‘152 patent does not adequately support an invention that does not include “demand pulse” pulses sent across a galvanic isolation barrier or an invention that does not include “demand pulse generator” or a circuit configured “to generate pulses.” See for example, the title of invention, the abstract, description of the invention, and each of the embodiments of FIGS. 1-4 require a demand pulse generator on the output-port side of the converter generates the demand pulses that are conveyed to the input-port side of the converter via the galvanic isolation circuitry to control the switch (see for example the specification at col. 10, lines 7-15). 
Therefore, claims 44-56, which eliminate the limitation of a “demand pulse generator” or a circuit configured “to generate pulses” to control the switch in the reissue claims do not satisfy the “original patent” requirement.
Claims 44-56 are rejected under the “original patent” requirement of 35 USC 251. See the discussion above regarding “original patent” requirement.
5.0	CLAIM REJECTION 35 U.S.C 112 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 44 and 50 recites the limitation "at least some of the control circuitry" in “flyback converter.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 45-49 and 51-56 depend from claims 44 and 50 respectively and are rejected for the same reason as above. 
6.0	CLAIM REJECTION 35 U.S.C 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.1	Zhu ‘573, Mao (cl. 44-56)

Claim(s) 44-56, are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Mao et al. (US 6,466,461 B2).
44. (new, once amended) Control circuitry for controlling a flyback converter, the flyback converter comprising:
Zhu ‘573 discloses circuit for controlling a flyback converter [0041] (Fig. 3).

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale


an input port;
Zhu ‘573 discloses input port Vin (Fig. 3).

an output port galvanically isolated from the input port such that:
Zhu ‘573 discloses output port Vout galvanically isolated from the input port (Fig. 3).
the input port is on a converter primary side of the flyback converter; and
Zhu ‘573 discloses input port is on a converter primary side of the flyback converter (Fig. 3).

the output port is on a converter secondary side of the flyback converter;
Zhu ‘573 discloses output port is on a converter secondary side of the flyback converter (Fig. 3).

a power transformer configured to transfer input power received at the input port to provide output power at the output port;
Zhu ‘573 discloses power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3). 

a primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port; and
Zhu ‘573 discloses converter primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 

the control circuitry of the flyback converter connected to control the primary-side switch, wherein at least some of the control circuitry of the flyback converter is secondary-side control circuitry,
Zhu ‘573 discloses control circuitry 301 of the flyback converter connected to control the primary-side switch, wherein at least some of the control circuitry 320 of the flyback converter is secondary-side control circuitry (Fig. 3).

    PNG
    media_image2.png
    568
    775
    media_image2.png
    Greyscale

wherein:
frequency with which the primary-side switch is turned on is controlled by the control circuitry of the flyback converter to regulate output voltage or current at the output port; and 
Zhu ‘573 discloses frequency with which the primary-side switch 308 is turned on is controlled by the control circuitry (301, 320) of the flyback converter to regulate output voltage or current at the output port (Fig. 3) [0034] [0042]. Specifically, Zhu ‘573 discloses the switching frequency varies depending upon the load condition so as to regulate output voltage or current at the output port [0034].

the secondary-side control circuitry is powered by forward pulses of the flyback converter.
Zhu ‘573 did not specifically disclose secondary-side control circuitry is powered by forward pulses of the flyback converter.
Mao et al discloses secondary-side control circuitry is powered by forward pulses of the flyback converter. Specifically, Mao et al. teaches that the bias voltage Vbias may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). 
. 
    PNG
    media_image3.png
    514
    675
    media_image3.png
    Greyscale

Mao. Fig. 9
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter (Mao, col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9).
45. (new, once amended) The control circuitry of claim 44, wherein the converter secondary side further comprises:
Zhu ‘573 and Mao disclosed all of the limitations of claim 44 as set forth above.

a first capacitor; and
a first rectifier poled to charge the first capacitor with energy transferred from the primary side to the secondary side during forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.
Zhu ‘573 did not specifically disclose a first capacitor; and a first rectifier poled to charge the first capacitor with energy transferred from the primary side to the secondary side during forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.
Mao et al. disclosed bias circuit comprising second diode 58 to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter (Mao, col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9).
46. (new, once amended) The control circuitry of claim 45, 
Zhu ‘573 and Mao discloses all of the limitations of claim 45 as set forth above.

wherein the converter secondary side further comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply the output voltage or current at the output port.
Zhu ‘573 discloses wherein the converter secondary side further comprises a second capacitor 314, and a rectifier 313, wherein flyback voltage of the power transformer is rectified by the rectifier 313 and charges the capacitor 314 to supply the output voltage or current at the output port Vout. (Fig. 3).
Additionally, Mao discloses wherein the converter secondary side further comprises a second capacitor Co, different from the first capacitor Cf, and a second rectifier (CR1, CR2), different from the first rectifier (56, 58), wherein flyback voltage of the power transformer is rectified by the second rectifier (CR1, CR2), and charges the second capacitor Co to supply the output voltage or current at the output port (Fig. 9).

47. (new, once amended) The control circuitry of claim 45, 
Zhu ‘573 and Mao discloses all of the limitations of claim 45 as set forth above.
wherein the flyback converter is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited.
Zhu ‘573 did not specifically disclose flyback converter is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited.
Mao discloses first capacitor Cf is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited because the bias circuit Vbias is not connected to the output port.
.
48. (new, newly added) The control circuitry of claim 45, wherein the flyback converter is
further configured to charge the first capacitor with energy transferred from the primary side to the secondary side during flyback pulses of the flyback converter.
Mao discloses the first capacitor Cf is charged with energy transferred from the primary side to the secondary side during flyback pulses of the flyback converter (Fig. 9).

49. (new, newly added) The control circuitry of claim 44, 
Zhu ‘573 and Mao discloses all of the limitations of claim 44 as set forth above.

wherein the secondary-side control circuitry determines when to turn on the primary-side switch.
Zhu ‘573 discloses secondary-side control circuitry 320 determines when to turn on the primary-side switch. Zhu ‘573 disclosed system output voltage Vout is monitored by secondary side controller circuit 316 and Vout change information is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side to turn on the primary-side switch 308 [0041](Fig. 3). Zhu ‘573 further disclosed Vout change information block 500 comprising pulse generator 504 that generates pulses 505 that turns on switch 506 to communicate Vout change information for turning on the primary side switch (308, 408) through primary side winding 307 (Fig. 3) or primary side winding 407 (Fig. 4) respectively [0045]. Thus Zhu ‘573 disclosed the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port. When the secondary side switch 506 turns ON a ringing waveform will occur in auxiliary winding (307, 407) on the primary side which is detected by primary side controller 301 and turns ON power switch 308 [0045].

50. (new, once amended) An article of manufacture comprising a flyback converter, the
flyback converter comprising:
Zhu ‘573 discloses flyback converter [0041] (Fig. 3).

    PNG
    media_image1.png
    40
    421
    media_image1.png
    Greyscale


an input port;
Zhu ‘573 discloses input port Vin (Fig. 3).

an output port galvanically isolated from the input port such that:
Zhu ‘573 discloses output port Vout galvanically isolated from the input port (Fig. 3)

the input port is on a primary side of the flyback converter; and
Zhu ‘573 discloses input port is on a converter primary side of the flyback converter (Fig. 3).
the output port is on a secondary side of the flyback converter;
Zhu ‘573 discloses output port is on a converter secondary side of the flyback converter (Fig. 3).
a power transformer configured to transfer input power received at the input port to provide output power at the output port;
Zhu ‘573 discloses power transformer (305, 306) configured to transfer input power received at the input port Vin to provide output power at the output port Vout (Fig. 3). 

a primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port; and
Zhu ‘573 discloses converter primary side further comprises a primary-side switch 308 configured to selectively transfer the input power at the input port via the power transformer (305, 306) to the output power at the output port Vout [0040] (Fig. 3). 

flyback converter control circuitry connected to control the primary-side switch, wherein at least some of the flyback converter control circuitry is secondary-side control circuitry, wherein:
	Zhu ‘573 discloses flyback converter control circuitry 301 connected to control the primary-side switch 308, wherein at least some of the flyback converter control circuitry is secondary-side control circuitry  320 (Fig. 3). 

frequency with which the primary-side switch is turned on is controlled by the flyback converter control circuitry to regulate output voltage or current at the output port.
Zhu ‘573 discloses frequency with which the primary-side switch 308 is turned on is controlled by the control circuitry (301, 320) of the flyback converter to regulate output voltage or current at the output port (Fig. 3) [0034] [0042]. Specifically, Zhu ‘573 discloses the switching frequency varies depending upon the load condition [0034].

the secondary-side control circuitry is powered by forward pulses of the flyback
converter.
Zhu ‘573 did not disclose the secondary-side control circuitry is powered by forward pulses of the flyback converter.

Mao et al discloses secondary-side control circuitry is powered by forward pulses of the flyback converter. Specifically, Mao et al. teaches that the bias voltage Vbias may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). 
. 
    PNG
    media_image3.png
    514
    675
    media_image3.png
    Greyscale

Mao. Fig. 9
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter (Mao, col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9).

51. (new, once amended) The article of claim 50, 
Zhu ‘573 and Mao discloses all of the limitations of claim 50 as set forth above.

wherein the secondary side further comprises: a first capacitor; and a first rectifier poled to charge the first capacitor with energy transferred from the primary side to the secondary side during forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.

Zhu ‘573 did not specifically disclose secondary side further comprises a  first rectifier poled to charge the first capacitor with energy transferred from the primary side to the secondary side during forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.
Mao et al. disclosed bias circuit comprising second diode 58 to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter (Mao, col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9).

52. (new, once amended) The article of claim 51, wherein the secondary side further
comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply the output voltage or current at the output port.
Mao discloses wherein the converter secondary side further comprises a second capacitor Co, different from the first capacitor Cf, and a second rectifier (CR1, CR2), different from the first rectifier (56, 58), wherein flyback voltage of the power transformer is rectified by the second rectifier (CR1, CR2), and charges the second capacitor Co to supply the output voltage or current at the output port (Fig. 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter (Mao, col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9).

53. (new, once amended) The article of claim 51, wherein the secondary side is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short circuited.
Zhu ‘573 did not specifically disclose flyback converter is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited.
Mao discloses first capacitor Cf is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited because the bias circuit Vbias is not connected to the output port.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter (Mao, col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9).

54. (new, newly added) The article of claim 51, wherein the secondary side is further
configured to charge the first capacitor with energy transferred from the primary side to the secondary side during flyback pulses of the flyback converter.
Mao discloses the first capacitor Cf is charged with energy transferred from the primary side to the secondary side during flyback pulses of the flyback converter (Fig. 9).

55. (new, newly added) The article of claim 50, wherein the secondary-side control circuitry determines when to turn on the primary-side switch.
Zhu ‘573 discloses secondary-side control circuitry 320 determines when to turn on the primary-side switch. Zhu ‘573 disclosed system output voltage Vout is monitored by secondary side controller circuit 316 and Vout change information is sent by control circuit 316 in the secondary side, and received by control circuit 301 in the primary side to turn on the primary-side switch 308 [0041](Fig. 3). Zhu ‘573 further disclosed Vout change information block 500 comprising pulse generator 504 that generates pulses 505 that turns on switch 506 to communicate Vout change information for turning on the primary side switch (308, 408) through primary side winding 307 (Fig. 3) or primary side winding 407 (Fig. 4) respectively [0045]. Thus Zhu ‘573 disclosed the secondary-side circuitry (i) determines when to turn on the primary-side switch based on output port voltage or current at the output port. When the secondary side switch 506 turns ON a ringing waveform will occur in auxiliary winding (307, 407) on the primary side which is detected by primary side controller 301 and turns ON power switch 308 [0045].

56. (new, once amended) The article of claim 50, wherein the article comprises a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.
Zhu ‘573 disclosed a load 315 connected to the output port Vout of the flyback converter [0041] and configured to be powered by the flyback converter (Fig. 3) [0041].  
7.0	OBVIOUS DOUBLE PATENTING (ODP)
The nonstatutory obvious double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.1	ODP RE47713E (cl. 44-56)

Claims,
44	45	46	47	48	49	50	51	52	53	54	55	56
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
	18	19	21	20	18	18	18	19	21	20	18	47,  respectively of US Patent Number RE47713E; 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 44 and 50,  RE47,713E claim 18 disclosed all of the claimed limitations including flyback converter, galvanically isolated secondary-side converter circuitry, a power transformer configured to transfer input power received at the input port to provide output power at the output port, frequency with which the primary-side switch is turned on is controlled by the control circuitry of the flyback converter to regulate the output port voltage or current;  primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port, and the secondary-side control circuitry is powered by forward pulses of the flyback converter.
Regarding claims 45 and 51,  RE47,713E claim 18 discloses a first capacitor; and a first rectifier poled to charge the first capacitor with energy transferred from the primary side to the secondary side during forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.
Regarding claims 46 and 52,  RE47,713E claim 19 discloses wherein the converter secondary side further comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply the output voltage or current at the output port.
Regarding claims 47 and 53,  RE47,713E claim 21 discloses wherein the flyback converter is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited.
Regarding claims 48 and 54,  RE47,713E claim 20 discloses wherein the flyback converter is further configured to charge the first capacitor with energy transferred from the primary side to the secondary side during flyback pulses of the flyback converter.
Regarding claims 49 and 55,  RE47,713E claim 18 discloses wherein the secondary-side control circuitry determines when to turn on the primary-side switch.
Regarding claim 56,  RE47,713E claim 47 discloses wherein the article comprises a load connected to the output port of the flyback converter and configured to be powered by the flyback converter.

7.2	ODP RE47714E (cl. 44-56)

Claims,
 44	45	46	47	48	49	50	51	52	53	54	55	56,
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims,
18	18	19	22	21	18	18	18	19	22	21	18	18,  respectively of US Patent Number RE47714E; 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 44 and 50,  RE47,714E claim 18 disclosed all of the claimed limitations including flyback converter, galvanically isolated secondary-side converter circuitry, a power transformer configured to transfer input power received at the input port to provide output power at the output port, frequency with which the primary-side switch is turned on is controlled by the control circuitry of the flyback converter to regulate the output port voltage or current;  primary-side switch configured to selectively enable the input power at the input port to be transferred via the power transformer to the output power at the output port, and the secondary-side control circuitry is powered by forward pulses of the flyback converter.
Regarding independent claims 45 and 51,  RE47,714E claim 18 discloses a first capacitor; and a first rectifier poled to charge the first capacitor with energy transferred from the primary side to the secondary side during forward pulses of the flyback converter, wherein the secondary-side control circuitry is powered using energy stored in the first capacitor.
Regarding independent claims 46 and 52,  RE47,714E claim 19 discloses wherein the converter secondary side further comprises a second capacitor, different from the first capacitor, and a second rectifier, different from the first rectifier, wherein flyback voltage of the power transformer is rectified by the second rectifier and charges the second capacitor to supply the output voltage or current at the output port.
Regarding independent claims 47 and 53,  RE47,714E claim 22 discloses wherein the flyback converter is configured to charge the first capacitor during forward pulses of the flyback converter even if the output port is short-circuited.
Regarding independent claims 48 and 54,  RE47,714E claim 21 discloses wherein the flyback converter is further configured to charge the first capacitor with energy transferred from the primary side to the secondary side during flyback pulses of the flyback converter.
Regarding claims 49 and 55,  RE47,714E claim 18 discloses wherein the secondary-side control circuitry determines when to turn on the primary-side switch.
Regarding claim 56,  RE47,714E claim 18 discloses flyback converter having a secondary side having an output port. It is obvious that the output port is used to provide power to a load.

8.0	ALLOWABLE SUBJECT MATTER

Claim 18-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 18, 22, 30, and 35, the prior art fails to disclose or fairly suggest wherein frequency with which the primary-side switch is turned on is the frequency of the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current in combination with remaining claims limitation.
Claims 19-21, 23-29, 31-34, and 36-43 are allowed because they depend directly or indirectly from independent claims 18, 22, 30, and 35 respectively and for adding additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.0	CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on 9:00am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/Primary Examiner, Art Unit 3992      

Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HBP/